DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proportional solenoid valve of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
-The abstract is less than 50 words in length.
-Line 1 contains the phrase “The present invention relates to…” which is a phrase that can be implied and should thus be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11 and 11 have been renumbered 10 and 11.
Claims 1, 2, 8, 9, 11, 12, 19, and 20 are objected to because of the following informalities:  
In claim 1, line 2 “at plurality…” should read --at a plurality…-- to correct a grammatical error.  
Claim 2 recites the limitation "the waveform" in line 1 which should read “the waveform input” to remain consistent in terminology and avoid confusion.  
Claim 8 recites the limitation "the waveform" in line 3 which should read “the waveform input” to remain consistent in terminology and avoid confusion.  
In claim 9, line 8 “and output device…” should read -- and an output device …-- to correct a grammatical error.  
Claim 12 recites the limitation "the waveform" in line 2 which should read “the waveform input” to remain consistent in terminology and avoid confusion.  
In claim 19, line 1 “modify at least one…” should read -- modifying at least one …-- to correct a grammatical error.  
Claim 19 recites the limitation "the waveform" in line 2 which should read “the waveform input” to remain consistent in terminology and avoid confusion.  
Claim 20 recites the limitation "the waveform" in lines 2 and 3 which should read “the waveform input” to remain consistent in terminology and avoid confusion.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,675,423. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim 1 does not include the limitations that the frequencies and waveform input are sinusoidal or that each of the frequencies are below the acoustic range as in the patented claim 1).  In the instant claim 1, all of the structural elements are included in the patented claim 1.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1-20 do not differ from the scope of the patented claims 1-20.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the term "can be" in line 3, which is indefinite because it implies that the limitation following the phrase is optional.  Therefore, it is not clear whether the feature of the amplitude and phase being independently configured is required by the claim.  It is suggested that the limitation be amended to read --wherein the amplitude and phase for each of the plurality of frequencies are capable of being independently configured--.
Claim 7 recites “The system of claim 1, wherein the ventilator control system further comprises at least one method to determine” which is confusing as it is not clear whether the claim is a method claim or a system claim and it is not clear how a system can comprise a method.  It is suggested that the limitation be amended to read -- The system of claim 1, wherein the ventilator control system is configured to determine…-- in order to clarify that the limitation is a functional limitation of the system rather than a step in a method claim.
Claims 3 is rejected based solely on its dependency to rejected claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garde et al. (WO 2014/111828 A1).
As to claim 1, Garde discloses a system (Fig. 1) comprising: an oscillatory ventilator 14 (pressure/flow generator 14, Fig. 1, paragraph [16]) configured for oscillating at a plurality of specifically tuned frequencies (206&208, 210&212, see Fig. 2A, Fig. 2B) simultaneously a ventilation gas for delivery to a pulmonary region of a patient (paragraphs [33]); and a ventilator control system 20, in communication with the oscillatory ventilator 14, to control a waveform input for the oscillatory ventilator, wherein the waveform input comprises the plurality of specifically tuned frequencies (Fig. 2A, Fig. 2B, paragraph [33]).
As to claim 2, Garde discloses that the waveform further comprises of an amplitude and phase associated with each of the plurality of frequencies (it is inherent that each waveform will have an amplitude and phase associated with it, see Fig. 2A, 2B), wherein the amplitude and phase (start timing of pulse, paragraph [32]) for each of the plurality of frequencies can be independently configured (paragraph [32]).  
As to claim 3, Garde discloses that the amplitude associated with each of the plurality of frequencies is alterable in response to physical or physiologic changes in the patient (paragraph [32]).  
As to claim 4, Garde discloses that the ventilator control system further comprises, at least two signal generators 23, 25 (Fig. 1) wherein each signal generator produces a signal comprising of a specifically tuned frequency, amplitude, and phase that are combined to produce the waveform input (see Fig. 1, Fig. 2A, Fig. 2B, paragraph [28],[31], therapy module 23 generates the baseline therapy waveform while percussive pulse module 25 generates the percussive aspect of the waveform).  
As to claim 5, Garde discloses that information about a status of a patient's respiratory system is used to determine the plurality of specifically tuned frequencies applied during a therapeutic treatment period (paragraph [32]).  
As to claim 6, Garde discloses that the ventilator control system provides a first plurality of specifically tuned frequencies (210, Fig. 2A, baseline pressure wave plus IPPV 210) and a second plurality of specifically tuned frequencies (212, Fig. 2B, baseline pressure plus IPPV 212) that are different than the first plurality of specifically tuned frequencies during a therapeutic period (paragraph [33]).  
As to claim 7, Garde discloses that the ventilator control system further comprises at least one method to determine the plurality of frequencies to be applied, wherein the plurality of specifically tuned frequencies are determined and applied independently of each other, and wherein the plurality of specifically tuned frequencies are each fundamental frequencies (paragraphs [32]-[33]).  
As to claim 8, Garde discloses at least one sensor 18 for measuring the ventilation gas being delivered to a pulmonary region of the patient and providing the measurement to the ventilator control system for use in producing the waveform (Fig. 1, paragraph [20],[32]).  
As to claim 9, Garde discloses that the ventilator control system further comprises an input device 24 (Fig. 1) for receiving a measurement from the at least one sensor 18 and for receiving at least one measurement corresponding to physiological characteristics of the patient, wherein the physiological characteristics include at least airway flow (paragraph [21]), a computer 20 (Fig. 1) in communication with the input device 20 for processing information from the input device 24, and output device (connection to flow generator 14, see Fig. 1) in communication with the computer 20 for controlling the oscillatory ventilator 14 (Fig. 1, paragraph [32]). 
As to claim 11, Garde discloses a method (Fig. 1) comprising: producing a waveform input comprising a plurality of specifically tuned characteristics (206, 208, 210, 212, see Fig. 2A, Fig. 2B); and oscillating with an oscillatory ventilator 14 (Fig. 1, paragraph [16]) gas for delivery to a pulmonary region of a patient based on the waveform input (Fig. 2A, Fig. 2B, paragraphs [32]-[33]).  
As to claim 12, Garde discloses that the plurality of specifically tuned characteristics of the waveform comprise a frequency, an amplitude, and a phase (paragraph [32]).  
As to claim 13, Garde discloses that the waveform comprises of a plurality of specifically tuned frequencies with each of the plurality of specifically tuned frequencies further comprising an amplitude, phase, and power (it is inherent that the waves generated will have a frequency, amplitude, phase, and power, see Figs. 2A, 2B, paragraph [32]).  
As to claim 14, Garde discloses that the waveform further comprises a plurality of specifically tuned frequencies applied simultaneously to the oscillatory ventilator (206, 208, 210, 212, see Fig. 2A, Fig. 2B).  
As to claim 15, Garde discloses treating the patient with one or more alternating periods of conventional ventilation, single frequency oscillatory ventilation, and multi-frequency oscillatory ventilation comprising oscillating with the oscillatory ventilator gas for delivery to the pulmonary region of the patient based on the waveform input (see Figs. 2A, 2B, paragraphs [30],[33]).  
As to claim 16, Garde discloses tuning a plurality of frequencies based on physiological characteristics of the patient during a therapeutic treatment period (paragraph [32]).  
As to claim 17, Garde discloses that the physiological characteristics include at least airway flow (paragraph [21]).  
As to claim 18, Garde discloses a method of treating a patient (Fig. 1), the method comprising: producing a waveform input comprising a plurality of specifically tuned characteristics (206, 208, 210, 212, see Fig. 2A, Fig. 2B); oscillating with an oscillatory ventilator 14 (Fig. 1, paragraph [16]) a gas for delivery to a pulmonary region of the patient based on the waveform input (paragraph [31],[33]); and evaluating a status of the patient (via sensor 18, paragraphs [20]-[21]).  
As to claim 19, Garde discloses modifying at least one of the plurality of specifically tuned characteristics of the waveform in order to modify a waveform of the ventilation gas for delivery to the patient (paragraph [32]).  
As to claim 20, Garde discloses modifying the at least one of the plurality of specifically tuned characteristics of the waveform further comprises a frequency of the waveform (paragraph [32]).  
Claims 1-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Jam (US 2014/0190481).
As to claim 1, Jam (‘481) discloses a system (Fig. 6, Fig. 7) comprising: an oscillatory ventilator (Fig. 6, Fig. 7) configured for oscillating at plurality of specifically tuned frequencies simultaneously a ventilation gas for delivery to a pulmonary region of a patient; and a ventilator control system 70, 71, 72, 90, in communication with the oscillatory ventilator, to control a waveform input for the oscillatory ventilator (via wave generator 71), wherein the waveform input 71 comprises the plurality of specifically tuned frequencies (paragraph [0103], a “combination of frequencies” can be generated, which reads on a plurality of frequencies).  
As to claim 2, Jam (‘481) discloses that the waveform further comprises of an amplitude and phase associated with each of the plurality of frequencies (it is inherent that each waveform will have an amplitude and phase associated with it), wherein the amplitude and phase for each of the plurality of frequencies can be independently configured (the use of the term “can be” implies an optional limitation; therefore, the feature is not required by the claim).  
As to claim 3, Jam (‘481) discloses that the amplitude associated with each of the plurality of frequencies is alterable in response to physical or physiologic changes in the patient (paragraph [0111], amplitude/intensity is adjusted based on feedback from sensors 62).  
As to claim 4, Jam (‘481) discloses that the ventilator control system further comprises, at least two signal generators 73 (Fig. 4) wherein each signal generator 73 produces a signal comprising of a specifically tuned frequency, amplitude, and phase that are combined to produce the waveform input (see Fig. 4, paragraph [0074]).  
As to claim 5, Jam (‘481) discloses that information about a status of a patient's respiratory system is used to determine the plurality of specifically tuned frequencies applied during a therapeutic treatment period (from sensors 62, Fig. 7, Fig. 8, paragraph [0111]).  
As to claim 6, Jam (‘481) discloses that the ventilator control system provides a first plurality of specifically tuned frequencies and a second plurality of specifically tuned frequencies that are different than the first plurality of specifically tuned frequencies during a therapeutic period (moving from lower to higher pitch, paragraph [0120]).  
As to claim 7, Jam (‘481) discloses that the ventilator control system further comprises at least one method to determine the plurality of frequencies to be applied, and wherein the plurality of specifically tuned frequencies are determined and applied independently of each other, and wherein the plurality of specifically tuned frequencies are each fundamental frequencies (Jam discloses the claimed structure and is capable of performing the claimed function since an operator can choose the specific waveform with specific frequencies he/she chooses).  
As to claim 8, Jam (‘481) discloses at least one sensor 62 for measuring the ventilation gas being delivered to a pulmonary region of the patient and providing the measurement to the ventilator control system for use in producing the waveform (Fig. 7, Fig. 8, paragraph [0111]).  
As to claim 11, Jam (‘481) discloses a method (Fig. 7, Fig. 8) comprising: producing a waveform input comprising a plurality of specifically tuned characteristics (via wave generator 71); and oscillating with an oscillatory ventilator gas for delivery to a pulmonary region of a patient based on the waveform input (via acoustic oscillator 73, paragraph [0103]).  
As to claim 12, Jam (‘481) discloses that the plurality of specifically tuned characteristics of the waveform comprise a frequency, an amplitude, and a phase (it is inherent that the waves generated by wave generator 71 will have a frequency, amplitude, and phase).  
As to claim 13, Jam (‘481) discloses that the waveform comprises of a plurality of specifically tuned frequencies with each of the plurality of specifically tuned frequencies further comprising an amplitude, phase, and power (it is inherent that the waves generated by wave generator 71 will have a frequency, amplitude, phase, and power).  
As to claim 14, Jam (‘481) discloses that the waveform further comprises a plurality of specifically tuned frequencies applied simultaneously to the oscillatory ventilator (“combination of frequencies”, paragraph [0103]).  
As to claim 15, Jam (‘481) discloses treating the patient with one or more alternating periods of conventional ventilation, single frequency oscillatory ventilation, and multi-frequency oscillatory ventilation comprising oscillating with the oscillatory ventilator gas for delivery to the pulmonary region of the patient based on the waveform input (paragraph [0149]).  
As to claim 18, Jam (‘481) discloses a method of treating a patient (Fig. 7, Fig. 8), the method comprising: producing a waveform input comprising a plurality of specifically tuned characteristics (via wave generator 71, paragraph [0103]); oscillating with an oscillatory ventilator a gas for delivery to a pulmonary region of the patient based on the waveform input (via acoustic oscillator 73, paragraph [0103]); and evaluating a status of the patient (via sensors 62 and DIASA 70, paragraph [0111]).  
As to claim 19, Jam (‘481) discloses modifying at least one of the plurality of specifically tuned characteristics of the waveform in order to modify a waveform of the ventilation gas for delivery to the patient (paragraph [0147], frequencies, waveforms, wave power or intensities, etc. are adjusted).  
As to claim 20, Jam (‘481) discloses modifying the at least one of the plurality of specifically tuned characteristics of the waveform further comprises a frequency of the waveform (paragraph [0147], “adjust AVMs frequencies”).  
Claims 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jam (US 2004/0069304).
As to claim 11, Jam (‘304) discloses a method (Fig. 5, paragraph [0037]) comprising: producing a waveform input comprising a plurality of specifically tuned characteristics (via wave generator 12 having a specifically tuned frequency and intensity, Fig. 5, paragraph [0038]); and oscillating with an oscillatory ventilator 10 gas for delivery to a pulmonary region of a patient based on the waveform input (via acoustic signal transmitter 14, Fig. 5, paragraph [0037]).  
As to claim 16, Jam (‘304) discloses tuning a plurality of frequencies based on physiological characteristics of the patient during a therapeutic treatment period (paragraph [0043]-[0044]).  
As to claim 17, Jam (‘304) discloses that the physiological characteristics include at least airway flow (measured via flow sensor 66, Fig. 5, paragraph [0044]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczka et al. (US 2007/0006924), in view of Jam (2014/0190481).
As to claim 1, Kaczka discloses a system (Fig. 1) comprising: an oscillatory ventilator (Fig. 1) configured for oscillating a ventilation gas for delivery to a pulmonary region of a patient (paragraphs [0034]-[0035]); and a ventilator control system 30, in communication with the oscillatory ventilator, to control a waveform input for the oscillatory ventilator (paragraph [0036]), but does not disclose that the waveform input comprises a plurality of specifically tuned frequencies so that the oscillating ventilation gas is oscillated at a plurality of specifically tuned frequencies simultaneously.  However, Jam (‘481) teaches an oscillatory ventilator (Fig. 7, Fig. 8) having a control system 71 (wave generator) which controls a waveform input by varying the frequency, and wherein a plurality of frequencies can be configured simultaneously (“combination of frequencies”, paragraph [0103]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Kaczka so that the oscillations occur at a plurality of frequencies simultaneously, as taught by Jam (‘481), in order to allow the frequency of the oscillations to be selected to suit a patient’s individual needs (paragraph [0105]).
As to claim 10, the modified system of Kaczka discloses that the oscillatory ventilator further comprises a proportional solenoid valve 20 (Fig. 1) for translating the waveform input from the ventilation control system to a ventilation gas waveform that corresponds to the waveform input (paragraph [0036]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jam (US 2014/0190481), in view of Jam (US 2004/0069304).
As to claim 9, Jam (‘481) discloses that the ventilator control system (Fig. 7, Fig. 8) further comprises an input device (input on DIASA 70 from sensor 62) for receiving a measurement from the at least one sensor 62 and for receiving at least one measurement corresponding to physiological characteristics of the patient (paragraph [0111]), a computer (DIASA 70) in communication with the input device for processing information from the input device, and output device in communication with the computer for controlling the oscillatory ventilator (output of DIASA to wave generator 71, paragraph [0111]), but does not disclose that the physiological characteristics include at least one chosen from V/Q airway pressure, airway flow, mechanical impedance, delivered concentration of gas species, ventilation-to-perfusion ratio, ventilation distribution, pH, arterial tension of carbon dioxide, or arterial tension of oxygen.  However, Jam (‘304) teaches a ventilator control system which receives a measurement corresponding to an airway flow of the patient (via flow sensor 66, Fig. 1, paragraph [0044]) and controls an oscillatory ventilator 12, 30 based on the measurement (paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Jam (‘481) to include feature of measuring the patient’s airflow for feedback to the wave generator, as taught by Jam (‘304), in order to allow the waveform to be effectively timed according to the patient’s breath cycle. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garde et al., in view of Kaczka et al. (US 2007/0006924).
As to claim 10, the modified system of Garde that the oscillatory ventilator further comprises a solenoid valve for translating the waveform input from the ventilation control system to a ventilation gas waveform that corresponds to the waveform input (paragraphs [17]-[18]), but lacks detailed description as to the limitation that the solenoid valve is a proportional solenoid valve.  However, Kaczka teaches an oscillatory ventilator comprising a proportional solenoid valve 20 (Fig. 1) for translating a waveform input from a ventilation control system to a ventilation gas waveform that corresponds to the waveform input (paragraph [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the system of Garde so that the solenoid valve is a proportional solenoid valve, as taught by Kaczka in order to provide a suitable well-known means for controlling the flow of the oscillations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oldfield et al. (US 2018/0104426) discloses an oscillatory ventilator having multiple oscillating frequencies (Fig. 5E, paragraph [0148]).  Kruger et al. (US 7,770,580) discloses an oscillatory ventilator where the frequency of the oscillations is adjustable. Bennarsten et al. (US 2001/0003984) discloses an oscillatory ventilator where the oscillation frequency is variably controlled by a signal generator operating a solenoid valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785